Citation Nr: 1429744	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-31 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1980 to February 1984.  She subsequently served in the National Guard with periods of Active duty from April to July 2003 and May 2004 to August 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

A right foot disorder, plantar fasciitis, was shown during a period of active duty, and has been present since service discharge.  


CONCLUSION OF LAW

Plantar fasciitis was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records reveal that the Veteran was treated for complaints of right 

foot and ankle pain during her most recent period of active duty in June 2005.  The diagnosis was "slight plantar fasciitis, mild right ankle sprain."  

The Veteran filed her claim for service connection for a right foot disorder in January 2006.  At that time she asserted continued complaints of right foot pain.  A December 2005 VA treatment record indicated a diagnosis of capsulitis of the right sub talar joint, while a November 2006 VA treatment record indicated right foot pain being treated privately.  

At an August 2009 VA examination, the Veteran reported symptoms of right foot pain since service.  The examiner indicated a diagnosis of right foot plantar fasciitis as being present, but did not offer a nexus opinion.  A June 2010 VA examination report indicated a diagnosis of gout of the right great toe, which the examiner stated was related to military service.  The examiner indicated that there was no other current right ankle or right foot condition; however this did not address the diagnoses which were present during the appeal period.  

Service connection was granted for gout of the Veteran's right great toe in a March 2011 rating decision.  

A VA examiner in February 2012 diagnosed plantar fasciitis, which the examiner indicated was unrelated to the service-connected right toe.  However, no opinion with respect to direct causation was offered and the examiner did not address the diagnosis of plantar fasciitis during service.  

The evidence reveals a diagnosis right foot plantar fasciitis during active duty.  The Veteran has continued complaints of right foot pain.  She has a current diagnosis of plantar fasciitis, which the evidence of several VA examination reports shows has been present from service to the present.  The evidence of record in this case supports the claim for service connection.  Accordingly, service connection for a right foot disorder, diagnosed as plantar fasciitis, is warranted.  


ORDER

Service connection for plantar fasciitis is granted.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


